Citation Nr: 1611756	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  03-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to January 28, 2015, and to a rating in excess of 20 percent thereafter, for scars, as residuals of shrapnel wounds to the right lower extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 2000.
This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The decision, in pertinent part, granted service connection for scars from residual shrapnel wounds to the right lower extremity and assigned a noncompensable (0 percent) initial rating effective from August 1, 2000.

In November 2003, the Veteran requested a hearing before the Board.  He withdrew this request in December 2003.  As such, the Board considers his request to have been withdrawn.

This is a complex case and the appeal has an extensive procedural history, including remands by the Board in March 2006 and September 2011.  In September 2012, the Board issued a decision denying the claim.  The Veteran appealed the determination to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in May 2014 reversing the Board's finding of compliance with the September 2011 remand instructions, and remanding the claim for a new medical examination that complies with the September 2011 Board remand instructions.  The Board remanded the case once again, per the Court's instructions, in January 2015.  

The Board's September 2012 decision also remanded a claim of entitlement to a separate compensable rating for residual muscle injuries from shrapnel wounds to the right lower extremity.  This benefit sought was granted in a May 2013 rating decision.  The Veteran did not file a notice of disagreement (NOD) disagreeing with any appealable determination made in the September 2012 rating decision, including the schedular ratings or effective dates assigned by the RO, and did not appeal that decision to the Court.  Thus, that matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A March 2015 RO decision increased the rating for the Veteran's scars from 0 percent (noncompensable) to 20 percent, effective January 28, 2015.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  This finding is markedly true in this case in light of the representative's arguments, notwithstanding the fact that the Veteran has already been found totally disabled as the result of his service connected disabilities, which the Board will address. 


FINDINGS OF FACT

1.  For the period from August 1, 2000 to August 30, 2002, the Veteran's scars were stable and well-healed.  They were not poorly nourished, had no repeated ulceration, were not tender and painful on objective demonstration, and did not limit the function of the Veteran's right leg in any way.  

2.  For the period from August 30, 2002 to October 23, 2008, the Veteran's scars were painful, but not deep or caused limited motion, were not of an area of 144 square inches (929 square centimeters) or greater, were superficial, were not unstable, were not associated with any underlying tissue damage, and did not limit function of affected part.    

3.  For the period from October 23, 2008-on, the Veteran's scars were painful and tender, but were not unstable, and did not cause disabling effects not considered in the applicable diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right leg scars for the period from August 1, 2000 to August 30, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102 Diagnostic Code 7805 (2001).

2.  The criteria for a 10 percent evaluation for right leg scars for the period from August 30, 2002 to October 23, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
3.  The criteria for an evaluation in excess of 20 percent for right leg scars for the period from October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by an appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As an initial matter, the Board notes that the Veteran's claim was received in August 2000.  While the claim was on appeal, the criteria for evaluating scars were amended effective August 30, 2002.  See 67 Fed.Reg. 49, 590 (Jul. 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The criteria were once again revised in October 23, 2008.  See 73 Fed.Reg. 54, 708 (Sep. 23, 2008).  The Board has previously found that since the Veteran's claim was on appeal when the 2008 revision became effective, the revised criteria did not apply to the Veteran's claim, and pre-2008 ratings criteria should be applied.  See Appellant's (CAVC) brief at 16.  The Veteran acknowledged, through his representative, that he "did not dispute the Board's determination to apply the pre-October 2008 rating criteria, although notes that the Board nonetheless later applied the post-October 2008 rating criteria and found that he would not be entitled to a compensable rating after October 23, 2008 in its decision."  See Appellant's (CAVC) brief at 16.  As such, the Board here will apply both sets of criteria to the Veteran's claim, to avoid any issue. 
The Veteran's right leg scars were rated under Diagnostic Code 7805 as noncompensable, effective August 1, 2000. 

Here, the Board notes that there appears to be some confusion as to the number of scars that the Veteran has on his right lower leg. The August 2003 VA examiner noted five or six scars "on the right anterior tibia."  The July 2010 2010 VA examiner noted five total scars "anteriorly over the patella."  The March 2012 VA examiners noted four linear scars "over the anterior shins," and the January 2015 VA examiner related four painful scars on the "anterior right lower leg" which were non-linear.  The Veteran's private physician, in a February 2015 letter, has described one scar.  

In an October 2015 communication, the Veteran's representative specifically requested that the Veteran seeks an increase for only four (4) of his scars, nothing more. 

In any event, whether it is four scars, one scar, or six scars, it is important to note that all of the scars are located on right lower extremity.  

As such, and taken into consideration that that Veteran is already rated at the maximum rate of 100 percent disabled (and has been since August 1, 2000, right after he left active service), the Board will consider the four (4) scars on the Veteran's right lower extremity.  This is the number of scars that the Veteran himself has consistently complained about to his physicians and examiners, and the number of scars that has caused him the complained-of symptomatology.  If the Veteran has any other scars present on this leg, they are apparently small and/or superficial enough not to cause him any symptoms or problems.  Simply stated, the Veteran's own contentions, and those of his own representative, suggest the Board should address the four scars of this one leg.  

Further development of this issue in light of the facts of this case are totally unjustified, for reasons cited below. 

Scars Rating from August 1, 2000 to August 30, 2002   
 
Under the version of the regulation applicable prior to August 30, 2002, scars, other than of the head, face, or neck and which were not the result of burns, were rated under Diagnostic Codes 7803 to 7805.  Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

An August 2000 VA general examination did not discuss or note any scars on the Veteran's lower extremities.  The examiner did note that the Veteran experienced diabetes-related peripheral neuropathy in his lower extremities, and that the neuropathy caused the Veteran pain and discomfort.  The examiner also noted that the Veteran's arthritis caused swelling of his right knee and bilateral ankles.  The Veteran also reported several ankle sprains and a fracture, which still caused him some residuals.   

The Veteran's private treatment records from August 2001- July 2003 show that his leg cramps and pain were due to his diabetic neuropathy related to diabetes mellitus, type I.  A July 2001 private physician's letter related that the Veteran experienced numbness in his lower extremities, which has been going on for a year or two, and that he recently started experiencing numbness.  A physician also related in an August 2001 letter that there were no wounds on the Veteran's legs, but there was evidence of peripheral neuropathy and the accompanying sensation alteration.  

A November 2002 VA treatment note reported the shrapnel injuries to the Veteran's legs.  Treatment notes also mentioned edema of the lower extremities. 

After reviewing the record, the Board finds that a noncompensable rating (zero percent rating) is appropriate for the period from August 1, 2000 to August 30, 2002   under Diagnostic Code 7805.  38 C.F.R. § 4.118, DC 7805 (2001).   The Veteran's scars were stable and well-healed.  They were not poorly nourished, had no repeated ulceration, were not tender and painful on objective demonstration, and did not limit the function of the Veteran's right leg in any way.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 to 7805 (2001).  The Veteran's scars were clearly caused by his service, but they have healed well.  The leg pain that the Veteran complained during that period on appeal stemmed from complications with his diabetes mellitus, and not from his right leg shrapnel scars.  The Veteran is already service-connected for his diabetes mellitus and the stemming peripheral neuropathy of the lower extremities.  As such, a rating in excess of a noncompensable evaluation is not warranted for the period on appeal from August 1, 2000 to August 30, 2002    for the Veteran's right leg scars.
   
Scars Rating from August 30, 2002 to October 23, 2008

Under the version of the regulation applicable as of August 30, 2002, scars, other than of the head, face, or neck, were rated under DCs 7801 to 7805.  Under DC 7801, which governed scars, other than the head, face, or neck, that were deep or caused limited motion, a 10 percent evaluation was assignable when the area or areas exceeded six square inches (39 square centimeters).  A 20 percent evaluation was assignable when the area or areas exceeded 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2004).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2) (2004). 

Under DC 7802, which governed scars other than the head, face, or neck, that were superficial and did not cause limited motion, a 10 percent evaluation was assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2004).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2) (2003). 

Under DC 7803, a 10 percent evaluation was assignable for scars that were superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2004).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar. A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2) (2004).  

Under DC 7804, a 10 percent evaluation was assignable for scars that were superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2004).  A superficial scar was one not associated with underlying soft tissue damage.  A 10 percent evaluation was assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, DC 7804, Note (1), (2) (2004).  

Under DC 7805, other types of scars were rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2004).

The Veteran's private medical records from May 2002 to February 2005 related that he experienced leg and foot pain which was due to diabetes.  

A November 2003 letter from the Veteran's private physician related that the Veteran has been in his care since January 2001, and has had pain in his legs since the 1996 shrapnel injuries.  The physician reported that the Veteran's condition was getting worse, and the swelling and pain limited his mobility.  He opined that the Veteran's condition was directly related to his injuries. 

A VA treatment note from February 2004 shows that the Veteran had chronic pain from shrapnel wounds.    

VA treatment records from April 2005 to February 2006 reported that the Veteran had chronic leg pain due to shrapnel injuries, and also experienced tibial pain due to degenerative joint disorder.  The Veteran attended several months of physical therapy for those issues.    

Private treatments notes from July 2005-September 2005 show that the Veteran was diagnosed with iliotibial band syndrome which caused him pain in his hips, knees, and calves.  

A December 2006 VA examination report related that the Veteran experienced extremity pain due to peripheral neuropathy and diabetes.     

Private treatment records (March 2008-January 2009) showed that the Veteran attended physical therapy for leg pain, and that the therapist opined that the leg pain was due to a combination of shrapnel injuries, as well as other work and recreational injuries to knees and hips.   

After reviewing the record, the Board finds that a 10 percent rating is appropriate for the period from August 30, 2002 to October 23, 2008 under Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804 (2004).  Under DC 7804, a 10 percent evaluation was assignable for scars that were superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2004).  Giving the Veteran the benefit of the doubt, his February 2004 VA treatment notes do show that his scars were painful, and chronically so.  The remainder of the medical record in evidence shows that the Veteran experienced a myriad of leg-related issues, most of which caused him considerable pain - diabetes, peripheral neuropathy, work and recreational injuries to knees and hips, degenerative joint disorder, and iliotibial band syndrome.  
   
The Veteran's scars during this period on appeal were not deep or caused limited motion, were not of an area of 144 square inches (929 square centimeters) or greater, were superficial, were not unstable, were not associated with any underlying tissue damage, and did not limit function of affected part.  38 C.F.R. § 4.118, DCs 7801-7805 (2004).  While the Veteran's private physician opined that the Veteran's mobility was limited due to his shrapnel scars, the rest of the medical records shows that the Veteran's mobility was impacted by his other health issues (diabetes, peripheral neuropathy, work and recreational injuries to knees and hips, degenerative joint disorder, and iliotibial band syndrome), and not by the well-healed right leg scars.   

Scars Rating from October 23, 2008 to the Present

Under the applicable post-2008 criteria, the Veteran's scars have been evaluated under Diagnostic Code 7804, which rates unstable or painful scars.  (Diagnostic Codes 7800-7802 apply to burn scars, and are not applicable in this case.)  Pursuant to DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, DC 7804 (2015).  

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Private treatment records (March 2008-January 2009) showed that the Veteran attended physical therapy for leg pain, and that the therapist opined that the leg pain was due to a combination of shrapnel injuries, as well as other work and recreational injuries to knees and hips.   

A May 2009 VA examiner opined that the Veteran's right leg pain was not due to shrapnel, as his scars were well-healed, there was no skin breakdown, no keloid formation, the scars were flat, they were non-hypertrophic, the skin was intact, there was no evidence of infection, the scars were not adhering to the underlying tissue, there was no tissue loss, and the scars did not restrict motion.  The examiner related that the Veteran's right leg pain was likely due to peripheral neuropathy, and not shrapnel scars. 

The Veteran attended physical therapy again between April 2010 and July 2010 with complaints of bilateral knee pain ("bilateral knee pain" was the physical therapist's diagnosis).   The records show that the Veteran ascribed his leg pain to playing basketball with his son and sitting too much at work. 

A July 2010 VA examiner concluded that the Veteran's scars were stable, all except one were flat, there was no tissue loss, and there were no muscle groups involved.  There was no pain on examination, no skin breakdown, no limitation of motion or any other function, and no redness, inflammation, edema, or keloid formation.  There was no abnormal texture, the scars were not indurated or inflexible, and there was no underlying sort tissue loss. There was no evidence that they were poorly nourished with repeat ulceration.  The total surface was estimated at 264 square millimeters.    

The Veteran underwent another VA examination in March 2012.  The examiner opined that the Veteran's myofascial syndrome (chronic pain syndrome) on his anterior legs was caused by his shrapnel injuries.  There was no significant muscle injuries found on examination, no muscular loss, and no decrease in muscular function (other than pain).  The Veteran's gait was normal, and he was engaged in normal employment.  The examiner noted that the Veteran's scars were well-healed, there was no disfigurement, no underlying tissue adhesion, no keloid formation, no abnormal texture, and no underlying muscular loss.  The scars were mildly hypopigmented.  

The most recent VA examination of the Veteran's scars took place in January 2015.  The Veteran reported that his scars did not open or drain, and have not become infected.  He reported that the scars were painful, especially when standing or walking, and caused him to walk with a limp.  The Veteran related that he did not use any medication for the scars (he is unable to take such medication due to multiple other health problems, see January 2003 Notice of Disagreement).  The examiner noted that the Veteran had four painful scars, but that none of them were both painful and unstable, and that the scars limited the Veteran's walking.  The examiner added that the scars were all superficial, tender to palpation, there was no ulceration, and no areas of underlying soft tissue damage.  The approximate total area of those scars was 89.7 square centimeters.    

The Veteran's private physician described one of the Veteran's scars in a February 2015 communication.  He related that the large scar was 4 by 1.8 inches (or 7.2 square inches), was deep, caused limited motion, was associated with underlying soft tissue damage, was unstable with the possibility of wound or infection and recurrence, had "fine" vascular supply, there was no evidence of ulceration, it was painful on palpation, and caused limited function. 

After reviewing the record, the Board finds that a 20 percent rating is appropriate for the period from October 23, 2008 under Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804 (2015).  The Veteran and his treating physicians and examiners all concur the Veteran's scars cause him pain and are tender.  The competent and credible evidence shows that these scars are painful, but not unstable, and thus a 20 percent rating is warranted under Diagnostic Code 7804.  

The vast majority of the medical evidence on record also shows that that Veteran's leg pain is caused by a combination of factors - diabetes, peripheral neuropathy, shrapnel injuries scars, arthritis, and work and recreational injuries to knees and hips.  The evidence shows that the Veteran's scars were all superficial, tender to palpation, there was no ulceration, and no areas of underlying soft tissue damage, no skin breakdown, no keloid formation, the scars were flat, they were non-hypertrophic, the skin was intact, there was no evidence of infection, the scars were not adhering to the underlying tissue.  Before the VA January 2015 examination and the February 2015 private physician letter, there was no evidence of any mobility limitations due purely to the scars.      

Given the medical evidence and the Veteran's contentions, a higher rating is not warranted under this Diagnostic Code, or under any other potentially applicable Diagnostic Code.  As such, a 20 percent rating, and no more, is warranted for the entire period on appeal.

The Board is cognizant that the Veteran's representative has argued that a 10 percent rating per scar (four separate 10 percent ratings) is warranted under DC 7804 of the "old" ratings schedule.  See October 26, 2015, communication.  That is not the case.  All of the Veteran's scars which are the subject of this claim are on his right lower extremity.  They need to be rated as a single entity, and not four separate entities.  

In addition, the Veteran is already rated at the maximum 100 percent disability rating, and has been rated as such from the moment he left active service (August 2000).  Rating four scars separately under the "old" regulations would not result in any more of a benefit to the Veteran than rating his scars together under the "new" regulations because no other ratings increase (or additional grant of service connection) would result in any additional monetary benefits.  

In addition, the Veteran's right lower extremity is rated for several separate disabilities.  Namely, the Veteran's right lower leg is rated for muscle wounds, at 30 percent disabling; scars, residual of shrapnel wound (the subject of this appeal), at 20 percent disabling; traumatic arthritis of the ankle, at 10 percent disabling; arthritis of the knee, at 10 percent disabling; and diabetic peripheral neuropathy, at 10 percent disabling.   When the disability percentages are combined, per the VA combined ratings table (see 38 C.F.R. § 4.25, Table I), the Veteran's lower right extremity is rated as 60 percent disabled.  

In reviewing the Veteran's contentions (and complaints) overall, over many years, the Board finds there is significant overlap in the problems the Veteran cited to the scars and the problems he cited to the other problems in his lower right extremity.  The VA calls this "pyramiding".  Generally speaking, the Veteran cannot receive two (or more) disabilities evaluations for the same problem.  

It is important for the Veteran to understand that the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed (38 C.F.R. § 4.68 , or the "amputation rule").  

Again, simply stated, the Veteran cannot receive more than another Veteran who has lost his leg. 

Thus, the combined evaluations for the Veteran's disabilities below the knee shall not exceed the 40 percent evaluation allowed under Diagnostic Code 5165, which provides a 40 percent rating for amputation below the knee permitting prosthesis.  This 40 percent rating may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.  The Veteran's lower right extremity is currently evaluated as 60 percent disabled - which is more than the 40 percent disability he would have received if his leg was amputated below the knee (with prosthesis).  A 60 percent disability rating is in fact the highest rating available for an amputation of the leg, but only when the amputation is not improvable by a prosthesis that is controlled by natural knee action (Diagnostic Code 5164).  This is another reason why the Veteran's scars cannot be rated individually under the "old" regulations, but rather as a "cluster" under the "new" regulations - the disability ratings assigned for the Veteran's service-connected right lower extremity disabilities cannot exceed the amount the Veteran would receive if his right lower extremity was amputated below the knee at a level that would allow the use of a prosthesis.    

It is important for the Veteran to understand that, based on the above, many of the medical records do not support the current evaluations, let alone higher evaluations. 

While the Board does not in any manner wishes to minimize the Veteran's disability and its impact on his daily life, clearly the Veteran does not experience symptomatology from his scars equivalent to the symptoms and problems he would experience if his entire leg was amputated below the knee, and prosthesis was impossible.  

In addition, it is important for the Veteran to keep in mind that he is currently rated as 100 percent disabled, and has been rated as such since he left active service in August 2000.  It is impossible for the Veteran to obtain a higher total schedular rating than 100 percent.  Even if the Board did what the Veteran's representative requested, and granted the Veteran four separate 10 percent ratings for four separate scars, the Board sees no basis the Veteran would receive additional compensation for that increased rating, in light of the above.  The rationale of the litigation becomes indeterminate. 

In any event, the Veteran's current noncompensable rating shall be maintained for the period from August 1, 2000 to August 30, 2002; a 10 percent rating is granted for the period August 30, 2002 to October 23, 2008; and the Veteran's current 20 percent rating shall be maintained for the period from October 23, 2008 to the present.  Ratings higher than those enumerated are denied.   In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to an increased evaluation in excess of the currently-assigned ratings for scars on the right lower extremity, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  

Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of those currently assigned for the Veteran's scar disability for any time during the period on appeal.  During the entirety of the appeal period extending from August 2000, the Veteran has certainly been competent to report his symptoms, to include pain.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected scars warrant higher evaluations, the medical findings do not support his contentions.  In this regard, ratings for scars are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his scar disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability.     
Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's scars residuals disability been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim for increase for all but one of the periods on appeal, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria, shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's scars residuals disability based on the number of scars and their related symptomatology, and all sets of applicable criteria have been considered in this case.  The currently-assigned ratings for his right leg scars practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2015).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected scar residuals disability, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability based on the scars and entitlement to increased compensation based on TDIU is not warranted.  In any event, the Veteran is already at 100 percent disability, therefore, the basis for addressing this issue within the context of this case would be ambiguous.

Again, there is no basis for the assignment of increased ratings in this case, except for one of the periods on appeal, as explained above.  Without consideration of all the problems the Veteran has cited there would be limited basis for the current evaluations, particularly in light of the fact that the Veteran has other service-connected problems with this leg, as cited above.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board points out that the Veteran has already received several evaluations for his scars, some of which were ordered by the various Board remands.  Further evaluations will not provide basis for an increase of this claim. On the contrary, they might provide evidence against the Veteran's claims.  Therefore, the Board has adjudicated the issue on appeal based on the examinations of record.    
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable rating for the period from August 1, 2000 to August 30, 2002 is denied.

Entitlement to a 10 percent rating for the period from August 30, 2002 to October 23, 2008 for scars, as residuals of shrapnel wounds to the right lower extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for the period after October 23, 2008 is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


